Title: From George Washington to John Sullivan, 11 May 1781
From: Washington, George
To: Sullivan, John


                        
                            Dear Sir,
                            New Windsor 11th May 1781
                        
                        Not Having seen, or heard, of any resolve of Congress for establishing the principles of promotion in the
                            army, I am apprehensive that the Report of the Committee who had this matter under consideration is now sleeping in
                                Congress. this, & a recent instance in the Pensylvania Regiment of Artillery, in proof of
                            the absolute necessity of adopting some mode by which the whole Army may be
                            bound and a stop thereby be put to those disputes which keep it in a continual state of destraction
                            & discontent, are the reasons for my troubling you again on this subject & praying, that some decision may
                            be come to by Congress. It is much easier to avoid disagreements than to remove discontts—and I again declare, that If my
                            differing in sentiment from the opins. of the Comee on some points has been the occasion of delay; I would, rather than
                            have the matter lie over a moment, yield a free assent to all their propositions; for any principle is better than none. I
                            also wish, though this is more a matter of private than public consideration that the business could be taken up on acct
                            of Mr Tilghman, whose appt seems to depd upon it for if there are men in the army deserving the Comn proposed for him, he
                            is one of them—This Gentn came out a Captn of one of the light Infy Companies of Phi. and served in the flying Camp in
                            1776—In August of the same year he joined my family & has been in every action in which the main army was
                            concerned—He has been a zealous servant & slave to the public, & a faithful assistant to me for near five
                            years, great part of which time he refused to receive pay. Honor & gratitude, Interests me in his favor, &
                            makes me sollicitous to obtain his Commission. His modesty & love of concord, placed the date of his expected Comn
                            at the first of April 1777, because he would not take rank of Hamilton & Mead, who were declared aids in Orders
                            (which he did not choose to be) before that period, altho he had joined my family and did all the duties of one from the
                            first of Septr preceeding.
                        My public letters to Congress will have informed you of the situation of the army, and I have no scruple in
                            giving it as my decided opn that unless capital change takes place soon it will be impossible for me to maintain our
                            Posts, & keep the army from dispersing.
                        The Resolution of Congress to appoint Ministers of—war—foreign affairs—& finance—gave, as far as I
                            was able to learn the Sentiments of men in and out of the army universal satisfaction. Postponing of the 1st, delaying the
                            2d, & disagreeing about the 3d—has had the direct contrary effect and I can venture to assure you, not from random
                            guess, or vague information, that the want of an able financier & a proper plan for the dispositions of foreign
                            loans will be a greater bar to the obtaining them, than perhaps Congress are aware of. I could say more on this subject
                            were I at liberty—but I shall only add that there is not, in my opinion a moment to be lost in placing such a character as
                            the world conceives an opinion of, at the head of your finances that he may, as soon as possible, enter upon the duties of
                            his office. I am; with very great esteem & regard—Dr Sir Yr Most Obedt Servt

                        
                            G.W. 
                        
                    